Appellants, husband and wife, were convicted under the Act of March 20, 1942, Laws 1942, Chap. 178, under an indictment which charged them with the unlawful distribution of "printed matter designed and calculated to encourage disloyalty to the United States Government and the State of Mississippi." The particular printed matter averred is a booklet entitled "God and the State."
It is not necessary for us to respond to contentions involving the constitutionality of the Act nor of the subversive quality of the matter upon which the prosecution is predicated. The record is insufficient to establish that the appellants distributed this literature in violation of the Act. Their own statements, the admission of which was not justified by proof of the corpus delicti, do not include any period subsequent to the effective date of the act in question.
Reversed and appellants discharged.